MT   Doc 26    Filed 04/06/20 Entered 04/06/20 21:5
              Document     Page 1 of 13
MT   Doc 26    Filed 04/06/20 Entered 04/06/20 21:5
              Document     Page 2 of 13
MT   Doc 26    Filed 04/06/20 Entered 04/06/20 21:5
              Document     Page 3 of 13
MT   Doc 26    Filed 04/06/20 Entered 04/06/20 21:5
              Document     Page 4 of 13
MT   Doc 26    Filed 04/06/20 Entered 04/06/20 21:5
              Document     Page 5 of 13
MT   Doc 26    Filed 04/06/20 Entered 04/06/20 21:5
              Document     Page 6 of 13
MT   Doc 26    Filed 04/06/20 Entered 04/06/20 21:5
              Document     Page 7 of 13
MT   Doc 26    Filed 04/06/20 Entered 04/06/20 21:5
              Document     Page 8 of 13
MT   Doc 26    Filed 04/06/20 Entered 04/06/20 21:5
              Document     Page 9 of 13
MT   Doc 26    Filed 04/06/20 Entered 04/06/20 21:5
              Document     Page 10 of 13
MT   Doc 26    Filed 04/06/20 Entered 04/06/20 21:5
              Document     Page 11 of 13
MT   Doc 26    Filed 04/06/20 Entered 04/06/20 21:5
              Document     Page 12 of 13

                                     N/A
MT   Doc 26    Filed 04/06/20 Entered 04/06/20 21:5
              Document     Page 13 of 13
